[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                             JAN 14, 2010
                              No. 09-11528                    JOHN LEY
                          Non-Argument Calendar             ACTING CLERK
                        ________________________

                   D. C. Docket No. 07-00115-CR-1-TCB-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JIMMY JOEL BEASLEY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (January 14, 2010)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Jimmy Joel Beasley appeals his conviction under 18 U.S.C. § 2250(a) for
failing to register as a sex offender in Georgia, in accordance with the Sex

Offender Registration and Notification Act (“SORNA”).1 On appeal, Beasley

challenges the validity and applicability of SORNA on various grounds.2 We find

no merit to any of Beasley’s contentions, because his arguments are foreclosed by

prior panel precedent.

       First, contrary to Beasley’s argument, Georgia’s failure to implement

SORNA did not affect Beasley’s duty to register as a sex offender for purposes of

SORNA. See United States v. Brown, No. 08-17244, manuscript op. at 13 (11th

Cir. Nov. 5, 2009) (an individual may “comply with SORNA’s registration

requirements by registering through the state’s sex offender registry, even if that

jurisdiction has not implemented SORNA’s administrative procedures”); O.C.G.A.

§ 42-1-12 (e)(6). Second, SORNA does not violate the ex post facto clause,

because, although Beasley traveled to Georgia in the gap period between

       1
         Beasley was convicted of a sex offense in Mississippi in 1985 and was sentenced to 15
years in prison and required to register as a sex offender for life. After his release from prison in
2002, he registered as a sex offender in Jackson County, Mississippi. He traveled to Georgia in
January 2007 and did not register as a sex offender. On March 8, 2007, after a warrant was
issued for his arrest in Jackson County, U.S. Marshals arrested Beasley in DeKalb County
Georgia, where he was working for a carnival.
       2
         Beasley filed a motion to dismiss his indictment with the district court on the same
grounds he raises in this appeal. The district court denied that motion. Beasley subsequently
pled guilty and accepted a plea agreement but reserved the right to appeal the denial of his
motion to dismiss for constitutional violations. We review a district court’s denial of a motion to
dismiss an indictment for abuse of discretion. United States v. Seher, 562 F.3d 1344, 1356 (11th
Cir. 2009). However, we review de novo “issues concerning statutory interpretation and
constitutional law.” United States v. Ambert, 561 F.3d 1202, 1205 (11th Cir. 2009).

                                                  2
SORNA’s enactment in 2006 and the Attorney General’s February 28, 2007

determination that SORNA applies retroactively, Beasley’s duty to register in

Georgia arose on March 5, 2007, after the Attorney General’s announcement that

SORNA applies retroactively. See United States v. Dumont, 555 F.3d 1288 (11th

Cir. 2009) cert. denied, 130 S.Ct. 66 (2009). Third, the Attorney General’s

retroactive application of SORNA does not violate the non-delegation doctrine.

See United States v. Ambert, 561 F.3d 1202, 1205 (11th Cir. 2009). Fourth,

Beasley’s SORNA conviction did not violate his procedural due process rights, see

Brown, No. 08-17244, manuscript op. at 17, or his substantive due process rights,

see Ambert, 561 F.3d at 1208-09. Finally, SORNA’s registration requirement and

penalty provision constitute a proper exercise of Congress’s Commerce Clause

power. See Ambert, 561 F.3d at 1210-12.

      AFFIRMED.




                                         3